NO. 07-10-0495-CR

                                  IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                           PANEL A

                                       DECEMBER 16, 2010

                             ______________________________


                           HEATHER M. STEPHENS, APPELLANT

                                              V.

                              THE STATE OF TEXAS, APPELLEE

                           _________________________________

              FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2010-429,099; HONORABLE CECIL G. PURYEAR, JUDGE

                             _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                  ABATEMENT AND REMAND


       According to the limited documents filed, Appellant was convicted of possession

of methamphetamine in an amount of more than four but less than 200 grams, and

punishment was assessed at five years confinement. 1 The Trial Court's Certification of

the Defendant's Right to Appeal signed by the trial court and by Appellant has two

boxes checked which contradict each other. The option "is not a plea-bargain case, and


1
The appellate record is not yet due.
the Defendant has the right to appeal" and "is a plea-bargain case and the Defendant

has NO right of appeal" are both selected. Thus, the certification is defective. See

Dears v. State, 154 S.W.3d 610, 614 (Tex.Crim.App. 2005).


       Consequently, we abate this appeal and remand this cause to the trial court for

further proceedings.     Upon remand, the trial court shall utilize whatever means

necessary to secure a proper Trial Court's Certification of Defendant's Right of Appeal

in compliance with Rule 25.2(d).         Once properly completed and executed, the

certification shall be included in a supplemental clerk's record. See Tex. R. App. P.

34.5(a)(12). The trial court shall cause the clerk's record to be filed with the Clerk of this

Court by January 17, 2011. This order constitutes notice to all parties, pursuant to Rule

37.1 of the Texas Rules of Appellate Procedure, of the defective certification. If a

supplemental clerk's record containing a proper certification is not filed in accordance

with this order, this cause will be referred to the Court for dismissal. See Tex. R. App.

P. 25.2(d).


                                                  Per Curiam


Do not publish.




                                              2